Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-5, 7-24 are pending in this Office Action.
Claims 6 are cancelled.

Response to Arguments
Applicant’s arguments, filed 04/07/2021 have been fully considered and are not persuasive.  Please see remarks in response to arguments presented below.  Additionally, please note allowable subject matter indicated.

Remarks
Applicant's contention is in regards to claim 1, “…determine information related to an expected attenuation on the wireless link based on the information related to the one or more environmental factors…"  Applicant asserts that Dong in view of Taketsugu and Zhong does not teach or suggest the aforementioned limitation.  Specifically, that Zhong appears to teach an actual signal attenuation of the current connection and not information related to an expected attenuation (Remarks, Pg. 10).
In response, the examiner respectfully submits:
	The broadest reasonable interpretation of the limitation "…expected attenuation…" in light of the specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that the that the expected attenuation of the wireless link can be determined based on the (current) information related to the one or more environmental factors (instant specification, p. 13, ll. 20-23).  

Examiner would suggest clarifying the interplay of “expected attenuation”, “designated data transmission” and “data transmission capacity”.  The current claims seem to capture expected attenuation but do not seem to utilize the information in comparing designated data transmission and data transmission capacity. 
Claims 21, 23, and 24 follow the same rationale.
Claims dependent on the above independent claims and are rejected for substantially the same rationale as above.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5, 7, 8, 10-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2019/0149263), herein referred to as Dong and further in view of Taketsugu (US 2001/0050909), herein after Taketsugu and further in view of Zhong et al. (US 2008/0304454), herein after Zhong.

Regarding claims 1, 21, 23 and 24, 
Dong teaches a network gateway apparatus for determining information related to a designated data transmission rate for data transmission over a wireless link, the apparatus comprising 10at least one interface for communicating with a wireless modem circuit (see Page 5, paragraph 54-57, determining an index indicative of a designated rate for a channel between UE and base station); 
see Page 5, paragraphs 56 and 57, determining an instantaneous transmission rate supported by the data stream via the UE), 
and 15determine the information related to the designated data transmission rate  for data transmission over the wireless link based on the information related to the instantaneous data transmission capacity of the wireless link (see Page 5, paragraphs 56 and 57, determining the index based on the instantaneous transmission rate supported by the data stream via the UE), 
wherein the designated data transmission rate is lower than an average data transmission capacity of the wireless link (see Page 5, paragraphs 51, the instantaneous data transmission rate and index are lower than the capability of the channel).
Dong fails to teach wherein the availability of the transmission rate over the wireless link is higher than the availability of the average data.
However, in analogous art Taketsugu teaches wherein an availability of the designated data 20transmission rate over the wireless link is higher than an availability of the average data transmission capacity over the wireless link (see Page 3, paragraphs 51, the availability of a target transmission rate is higher than the practical transmission rate/average over the wireless line).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including wherein the availability of the transmission rate over the wireless link is higher than the availability of the average data as taught by Taketsugu.
One would be motivated to do so for the benefit of determining a target transmission rate to be higher than the practical transmission rate (see Page 3, paragraphs 51).
Dong in view of Taketsugu fails to teach determining information related to attenuation based on environmental factors.
However, in analogous art Zhong teaches and determine information related to an expected attenuation on the wireless link based on the information related to the one or more environmental factors see para. 225-228, determining information related to attenuation event on the wireless links, wherein events may be based on wireless environment).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Dong by including determining information related to attenuation based on environmental factors as taught by Zhong.
One would be motivated to do so for the benefit of determine relevant events for wireless capability (see para. 225-228).

Regarding claim 2,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the information related to the designated data transmission rate indicates an estimated data rate over 25the wireless link, at which retransmissions due to the fluctuations in a data transmission capacity of the wireless link are less frequent compared with data transmission over the wireless link at a higher data rate (see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 3,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the data transmission 30capacity of the wireless link fluctuates over time due to changes in an attenuation of the wireless link, wherein the control module is configured to determine information related to an extent of the fluctuation due to the changes in attenuation of the wire- less link based on the information related to the instantaneous data transmission capacity of the wireless link, wherein the control module is configured to determineINT181221PNUS48 the information related to the designated data transmission rate based on the information related to the extent of the fluctuation due to the changes in  (see Page 1, Paragraph 4, fluctuation ranges are based on factors affecting quality of the channel indicative of attenuation factor).



Regarding claim 4,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 3 above.
Dong further teaches wherein the control module is configured to determine information related to an attenuation factor based on the information related to the extent of the fluctuation due to the changes in attenuation of the wireless link, wherein the control module is configured to determine the information related to the designated data transmission rate based on a maximal data 10transmission capacity of the wireless link and based on the information related to the attenuation factor (see Page 1, Paragraph 4, fluctuation ranges are based on factors affecting quality of the channel indicative of attenuation factor, wherein see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 5,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the information related to the instantaneous data transmission capacity of the wireless link comprises infor15mation related to one or more environmental factors related to the wireless link of the wireless modem circuit, wherein the control module is further configured to determine the information related to the designated data transmission rate based on the information related to the one or more environmental factors (see Page 5, Paragraph 52, channel capacity quality is dependent of large scale and small scale factors related to the wireless link including distance and buildings indicative of environmental factors).

Regarding claim 7,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 6 above.
Dong further teaches wherein the control module is 25configured to determine information related to an attenuation factor based on the information related to the expected attenuation on the wireless link (see Page 1, Paragraph 4, fluctuation ranges are based on factors affecting quality of the channel indicative of attenuation factor, wherein see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 8,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 5 above.
Dong further teaches wherein the control module is configured to determine the information related to the expected attenuation on the 30wireless link based on the information related to the one or more environmental factors and based on a learning function, wherein the learning function is based on previous information related to the one or more environmental factors related to the wireless link (see Page 1, Paragraph 4, fluctuation ranges are based on factors affecting quality of the channel indicative of attenuation factor, wherein see Pages 5, Paragraphs 52, fluctuation ranges can be determined based on rate supported, wherein index values are compared to each other indicative of a learning function).

Regarding claim 10,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 5 above.
Dong further teaches wherein the information related the environmental factors of the wireless link comprises one or more elements of the group of information related to an attenuation of the wireless  (see Page 5, Paragraph 52, channel capacity quality is dependent of large scale and small scale factors related to the wireless link including distance and buildings indicative of environmental factors).
Regarding claim 11,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to determine the information related to the designated data transmission 15rate based on one or more data transmission parameters of the wireless link (see Page 5, Paragraph 52, channel capacity quality is dependent of large scale and small scale factors related to the wireless link component information and other factors).

Regarding claim 12,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to determine the information related to the designated data transmission rate based on a desired energy profile for the wireless modem circuitry (see Page 5, Paragraph 52, determine information related to transmission rate based on signal to noise ratio, fading and shadow).

Regarding claim 13,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is further configured to provide a data transmission to the wireless modem circuit for transmission via the wireless link based on the information  (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).



Regarding claim 14,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 13 above.
Dong further teaches wherein the at least one interface is further configured to communicate with a network entity via a local network connection, wherein the control module is configured to provide the information related to the designated data transmission rate to the network entity, wherein the control 30module is configured to receive the data transmission from the network entity based on the information related to the designated data transmission rate to the network entity (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).

Regarding claim 16,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is configured to repeat determining the information related to the designated data transmission rate based on an update rate for the designated data transmission rate, wherein the update rate for the designated data transmission rate is at least 8 times lower than an update rate of the information related to an instantaneous data transmission capac10ity, or wherein the update rate for the designated data transmission rate is at most once every ten seconds (see Page 5, Paragraph 52, measurement rates can depend on timed rates wherein time ranges may be lower than 10 milliseconds indicative of being at most every ten seconds).

Regarding claim 17,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the control module is 15configured to transmit a control signal to the wireless modem circuit based on the information related to the designated data transmission rate, wherein the control module is configured to affect a wireless resources usage of the wireless modem for the wireless link and/or a wireless technology usage of the wireless modem circuit for the wireless link using the control signal (see Page 5, Paragraph 52, providing data transmission based on wireless link component information and other factors).

Regarding claim 18,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the wireless modem circuit is a wireless modem circuit for a 5th generation cellular mobile communication network, and/or wherein the wireless link is based on a 5th generation cellular mobile communication network (see Page 4, Paragraph 49, wireless node is utilized via a 5G mobile communication network).

Regarding claim 19,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein the wireless modem circuit is a wireless modem circuit for a millimeter wave-based mobile communication network, and/or wherein the wireless link is a millimeter wave-based wireless link (see Page 4, Paragraph 49-50, wireless node is utilized via a mobile communication network technologies indicative of millimeter wave-based mobile communication network).

Regarding claim 20,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 1 above.
Dong further teaches wherein a data transmission capacity of the wireless link fluctuates over time (see Pages 7-8, Paragraphs 79, fluctuation ranges can be determined based on rate supported).

Regarding claim 22,
The combination of Dong and Taketsugu in view of Zhong teaches the limitations as described in claim 21 above.
Dong further teaches wherein the control module is configured to control one or more elements of the group of a communication protocol of the data transmission, a window size of a communication protocol of the data transmission, a bit rate of the data transmission and a content of the data transmission based on the 15information related to the designated data transmission rate (see Page 5, Paragraph 52, controlling channel capacity quality based on large scale and small scale factors).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to wireless services.
US 20160358444 A1 – Lundy, determining optimized wireless paths.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458